Citation Nr: 0030388	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  98-10 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for Bowen's carcinoma 
claimed as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In February 1998, the RO 
denied service connection for bilateral pes cavus and for 
recurrent Bowen's carcinoma.  At that time, the service 
medical records were not available and the RO noted that, if 
they were later obtained, the decision would be reconsidered.  
Service medical records were later obtained, apparently in 
March 1998, but it does not appear that the issue of service 
connection for pes cavus was ever considered again.  In his 
notice of disagreement regarding his skin cancer, the veteran 
also mentioned his foot condition and his absent records.  
Now that service medical records have been obtained, the RO's 
attention is directed to this matter in view of it's prior 
statement that it would reconsider the pes cavus claim if 
service medical records were obtained.  The veteran should be 
advised of any decision regarding service connection for pes 
cavus and of his appellate rights.   


REMAND

The veteran has claimed entitlement to service connection for 
Bowen's carcinoma, which he alleges is the result of exposure 
to herbicides while service in Vietnam.  His DD Form 214 
shows that he served in Vietnam.   

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, Porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e) (1999).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994).  See also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

There is no evidence of record demonstrating that the veteran 
has one of the presumptive disorders listed under 38 C.F.R. § 
3.309(e).  Thus, the veteran is not entitled to service 
connection for a disorder claimed to be caused by exposure to 
herbicides on a presumptive basis.  However, since the 
regulations do not operate to exclude the traditional 
approach to service connection claims, service connection may 
be established, without the benefit of a legal presumption, 
based upon evidence that the veteran was exposed to a 
herbicide in service and medical evidence that he has a 
disorder etiologically related to herbicide exposure.  38 
U.S.C.A. § 1110; Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. 
Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997); 
McCartt v. West, 12 Vet. App. 164, 167-9 (1999); 38 C.F.R. § 
3.303(d).

In a statement dated in February 1997, the veteran reported 
that he underwent Agent Orange testing at the Seattle VA 
Hospital and was informed at that time by a VA doctor that he 
had cancer caused by Agent Orange.  Review of the claims file 
reveals that S. Hunt, M.D., conducted an Agent Orange 
examination in July 1995.  At the time of the examination, 
the examiner observed a "superficial malignancy."  However, 
the examination report, while noting that the veteran 
reported having been in many defoliated areas in Vietnam, 
does not include an opinion linking any cancer to herbicide 
exposure or otherwise to active duty.  

Although the RO generally informed the veteran of what was 
required for service connection in his claim, it did not 
specifically inform him that he should obtain a written 
opinion from the VA doctor as to a link between the skin 
cancer and herbicide exposure.  Such evidence could serve as 
the basis for a grant of service connection on a direct 
basis.  

Accordingly, and in view of the duty to assist under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A), this case is REMANDED to the RO for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should ask the veteran to 
provide a chronology of his assignments 
in the Republic of Vietnam to include 
such information as the units to which he 
was assigned, his duties, the areas where 
he was located in Vietnam, and the type 
of herbicide exposure he believes he was 
subjected to.  The RO also should contact 
the National Personnel Records Center for 
a copy of the veteran's service personnel 
records to include anything related to 
his duties and units of assignment in 
Vietnam.  

3.  Thereafter, the RO should forward a 
copy of the veteran's service personnel 
records, his DD Form 214, and any 
statement of assignments he submits to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
located at 7798 Cissna Road, Suite 101, 
Springfield, VA 22150-3197, to obtain any 
available information that would tend to 
show whether the veteran was or was not 
exposed to herbicides in Vietnam and the 
nature and extent of any exposure.  If 
USASCRUR suggests contacting other 
sources, the RO must do so.

4.  After the above development has been 
completed to the extent possible, the RO 
should review the record and determine 
whether there is competent evidence 
tending to show that the veteran was 
exposed to herbicides in Vietnam.  If 
there is such evidence, the RO should 
complete the development outlined below 
in paragraphs number 5 through 7.   

5.  The RO should contact the veteran and 
request that he identify all physicians 
and other medical care providers who have 
related his skin cancer to exposure to 
herbicides.  The RO must also inform the 
veteran that he should submit any medical 
evidence or opinions in his possession 
that support his claim.  

6.  The RO should try to locate Dr. 
Steven Hunt, who performed the veteran's 
Agent Orange examination in 1995 in 
Seattle, and ask whether he wishes to 
express an opinion in writing as to the 
likelihood that the veteran's Bowen's 
carcinoma, first shown about 10 years 
after service, is related to any 
herbicide exposure in Vietnam.  A copy of 
the July 1995 Agent Orange examination 
report should be provided to Dr. Hunt to 
refresh his memory.  Dr. Dr. Hunt should 
be advised that the standard is whether 
it is at least as likely as not that 
herbicide exposure in Vietnam caused the 
veteran's Bowen's carcinoma.  If the 
veteran provides sufficient information 
to identify any other VA medical care 
providers who allegedly linked his cancer 
to herbicide exposure, the RO should 
contact them with the same tye of 
inquiry.  If the veteran identifies any 
private medical care providers as having 
expressed a favorable opinion, he should 
be asked to either obtain the opinion 
himself or to authorize the RO to do so.  
All medical care providers from whom an 
opinion is solicited should be asked to 
provide the medical basis for the 
opinion, including reference to any 
supporting scientific studies, medical 
treatises, and the like. 

7.  The veteran should be afforded a VA 
examination by an oncologist, 
dermatologist, and/or other appropriate 
specialist to determine if it is at least 
as likely as not that his Bowen's 
carcinoma, first shown about 10 years 
after service, was caused by exposure to 
herbicides during service.  The claims 
folder, including all evidence obtained 
pursuant to this remand, must be provided 
to the examiner(s), the review of which 
should be acknowledged in the examination 
report.  Inasmuch as Bowen's carcinoma is 
not recognized as a herbicide- related 
disease, any opinion linking it to 
herbicide exposure should include the 
medical basis for the opinion, along with 
reference to any relevant scientific 
studies, medical treatises and the like.   

8.  Thereafter, the RO should review the 
claims file to ensure that the requested 
development has been completed.  If 
necessary, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

9.  The RO should then readjudicate the issue 
of entitlement to service connection for 
Bowen's carcinoma claimed as secondary to 
herbicide exposure.  If the claim remains 
denied, a supplemental statement of the case 
should be issued, with opportunity to 
respond.   

The case should then be returned to the Board for final 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

